Citation Nr: 0839133	
Decision Date: 11/13/08    Archive Date: 11/20/08

DOCKET NO.  05-28 763	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUES

1.  Entitlement to an evaluation in excess of 10 percent for 
mixed headaches.

2.  Entitlement to a compensable evaluation for irritable 
bowel syndrome (IBS).


REPRESENTATION

Appellant represented by:	Georgia Department of Veterans 
Services


WITNESS AT HEARING ON APPEAL

Veteran



ATTORNEY FOR THE BOARD

David Traskey, Associate Counsel


INTRODUCTION

The veteran had active service from November 1988 to December 
1995.

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from a decision of December 2003 by the 
Department of Veterans Affairs (VA) Atlanta, Georgia, 
Regional Office (RO).

The veteran requested a video-conference hearing in 
connection with the current case.  The hearing was scheduled 
and subsequently held in February 2008.  The veteran 
testified before the undersigned Veterans Law Judge (VLJ) and 
the hearing transcript is of record.

The veteran's case was previously before the Board, but was 
remanded in March 2008 for additional evidentiary 
development.  The case is before the Board for final 
appellate consideration.


FINDINGS OF FACT

1.  The veteran's mixed headaches are manifested by 
prostrating attacks occurring on an average once a month over 
the last several months.

2.  The veteran's mixed headaches are not manifested by 
frequent completely prostrating and prolonged attacks 
productive of severe economic inadaptability.

3.  The veteran's irritable bowel syndrome is moderate and 
manifested by frequent episodes of bowel disturbance with 
abdominal distress.

4.  The veteran's irritable bowel syndrome is not severe, nor 
is it manifested by diarrhea or alternating diarrhea and 
constipation with more or less constant abdominal distress.

CONCLUSIONS OF LAW

1.  The criteria for an evaluation of 30 percent for mixed 
headaches, but not higher, is met for the entire period of 
time covered by the appeal.  38 U.S.C.A. § 1155 (West 2002); 
38 C.F.R. § 4.124a, Diagnostic Code 8100 (2007). 

2.  The criteria for an evaluation of 10 percent, but not 
higher, for irritable bowel syndrome is met for the entire 
period covered by this appeal.  38 U.S.C.A. § 1155 (West 
2002); 38 C.F.R. § 4.114, Diagnostic Code 7319 (2007). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Disability evaluations are determined by the application of 
the facts presented to VA's Schedule for Rating Disabilities 
(Rating Schedule).  38 C.F.R. Part 4.  The percentage ratings 
contained in the Rating Schedule represent, as far as can be 
practicably determined, the average impairment in earning 
capacity resulting from diseases and injuries incurred in or 
aggravated by military service and the residual conditions in 
civilian occupations.  38 U.S.C.A. § 1155; 38 C.F.R. §§ 
3.321(a), 4.1.

It is not expected that all cases will show all the findings 
specified; however, findings sufficiently characteristic to 
identify the disease and the disability therefrom and 
coordination of rating with impairment of function will be 
expected in all instances.  38 C.F.R. § 4.21 (2007).

The present level of disability is of primary concern where, 
as here, an increase in an existing disability rating based 
on established entitlement to compensation is at issue.  
Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  Where there 
is a question as to which of two evaluations shall be 
applied, the higher evaluation will be assigned if the 
disability picture more nearly approximates the criteria for 
that rating.  Otherwise, the lower rating will be assigned.  
38 C.F.R. § 4.7.

The United States Court of Appeals for Veterans Claims 
(Court) has held that in determining the present level of a 
disability for any increased evaluation claim, the Board must 
consider the application of staged ratings.  See Hart v. 
Mansfield, 21 Vet. App. 505 (2007).  In other words, where 
the evidence contains factual findings that demonstrate 
distinct time periods in which the service-connected 
disability exhibited diverse symptoms meeting the criteria 
for different ratings during the course of the appeal, the 
assignment of staged ratings would be necessary.  Based upon 
the guidance of the Court in Hart, the Board has considered 
whether staged ratings are appropriate in this instance.  The 
Board finds that staged ratings are not warranted in this 
case.

I.  Mixed Headaches

The veteran was originally granted service connection for 
mixed headaches in a rating decision dated June 1996.  The RO 
evaluated the veteran's headaches under 38 C.F.R. § 4.124a, 
Diagnostic Code 8199-8100 as 10 percent disabling, effective 
December 30, 1995.  The  December 2003 rating decision on 
appeal continued the veteran's 10 percent disability 
evaluation.  The Board points out that 38 C.F.R. § 4.27 
provides that unlisted disabilities can be rated analogously 
with the first two digits selected from that part of the 
rating schedule most closely identifying the part or system 
of the body involved, and the last two digits will be "99."  
See also 38 C.F.R. § 4.20 (outlining principles related to 
analogous ratings).  The RO determined that the most closely 
analogous Diagnostic Code was 8100 (migraines).  

Diagnostic Code 8100 provides a 30 percent evaluation for 
migraines with characteristic prostrating attacks occurring 
on an average once a month over the last several months.  A 
50 percent evaluation is assigned for migraines with very 
frequent completely prostrating and prolonged attacks 
productive of severe economic inadaptability.

The first pertinent evidence of record is dated September 
2002.  The veteran sought VA care at that time for chronic 
headaches.  The veteran requested that the VA provider assist 
her in completing documentation related to the Family Medical 
Leave Act (FMLA).  The veteran sought additional VA care 
approximately one month later.  She reported having worsening 
headache symptoms, to include right-sided head pain, blurred 
vision, and some dizziness.

The veteran was afforded a VA contract Compensation and 
Pension (C&P) Examination in March 2003 to assess the 
severity of her headaches.  She described frequent headaches 
with blurred vision and a tight band-like feeling around her 
head.  The veteran stated that she had such episodes once 
every three to four days.  The headaches purportedly lasted 
all day and the veteran was required to stay home in bed or 
go to work heavily medicated.  The examiner diagnosed the 
veteran as having migraines.

Associated with the veteran's claims file is a note from a VA 
physician to the veteran's employer dated July 2003.  The 
physician informed the employer that the veteran needed 
bedrest for 48 hours for an unknown condition.  In September 
2003, the veteran returned to VA for additional care.  She 
reported having a headache with radiating pain down the right 
side of her neck and upper back.  The veteran also reported 
being under "a lot of stress" with her family situation.

The veteran underwent a VA neurological consultation in 
December 2003.  The examiner diagnosed the veteran as having 
tension headaches with prominent rebound and caffeine 
withdrawal.  The examiner encouraged the veteran to reduce 
her caffeine intake and use Alleve.
In April 2004, the veteran was seen complaining of a 10-day 
headache.  It was noted that she should continue taking 
Flexoril and call if there was no improvement in her 
symptoms.   The veteran was treated at the VA mental health 
clinic in November 2006.  The veteran indicated at that time 
that her supervisor "spoke to her" about her absences from 
work.  The content of the clinic note suggests that the 
veteran's absences were related to family relationship 
issues, and there were no references to the veteran's 
service-connected headache disability included in this note. 

The veteran testified at a video-conference hearing in 
February 2008.  The veteran indicated that she experienced 
headaches every two weeks or one time per month that lasted 
approximately three days.  The veteran testified that she had 
difficulty concentrating, got sick to her stomach during 
these "migraines," and was unable to work.  It was noted 
that the veteran drove a mail truck.  The veteran further 
indicated that she had to retreat to a bed in a dark room 
during such episodes, and that the migraines lasted for 
approximately three days.  The veteran testified that she 
obtained "some" relief with prescribed medications.  

The veteran estimated that she missed approximately five 
months from work during the past year as a result of her 
headaches.  The veteran also stated that she had a Family 
Medical Leave Act (FMLA) "packet" which was "redone" every 
three to four months.  The purpose of this packet, according 
to the veteran, provided the appropriate medical 
documentation to ensure that the veteran would not lose her 
job because of the missed time due to the headaches.  
Information concerning FMLA was associated with the claims 
folder which indicated that she had chronic headaches, 
abdominal pain and depression which incapacitated her for one 
to three days two to three times per year.   
   
Following the hearing, the veteran was afforded another VA 
C&P examination in June 2008.  The examiner reviewed the 
veteran's claims file.  The veteran stated that she had 
stress/tension headaches approximately three to four times 
per week.  The headaches lasted anywhere from one to eight 
hours, and the veteran missed one to two days of work per 
week as a result of these headaches.  The veteran obtained 
some relief from her symptoms by sitting in a recliner.  She 
was sensitive to light, strong smells, and loud noises.  The 
headaches purportedly caused her stress at work and affected 
her attitude and the manner in which she interacted with 
others.   

The impression was mixed headaches.  The examiner indicated 
that the veteran experienced two kinds of headaches: (1) 
migraines with photosensitivity and wavy vision that occurred 
approximately once every two to three months, required 
bedrest or sitting in a recliner in a dark, quiet room, and 
caused her to miss one day of work when the headaches 
occurred; and (2) frequent tension headaches that abated when 
the stressors in her life were reduced.  She had tension 
headaches approximately three times per week and missed one 
to two days of work per week.

Given the evidence of record, the Board finds that the 
preponderance of the evidence supports an evaluation of 30 
percent for mixed headaches for the entire period of time 
covered by this appeal.  The most recent VA examination dated 
June 2008 indicated that the veteran had mixed headaches 
which occurred anywhere from once every two to three months 
to three times per week.  Depending on the severity of these 
headaches, the veteran missed work anywhere from once every 
two to three months to one to two days per week.  The veteran 
required bedrest or sat in a recliner in a dark, quiet room 
when her headaches occurred.  It was also noted that the 
veteran took prescription medication to manage her headaches 
prior to becoming pregnant.  Based on the evidence of record 
and the veteran's hearing testimony, the Board finds that the 
veteran's symptoms more nearly approximate the criteria for a 
30 percent evaluation.

However, the Board finds that the veteran is not entitled to 
an evaluation of 50 percent for her service-connected mixed 
headaches.  As noted above, a 50 percent evaluation is 
warranted for migraines with very frequent completely 
prostrating and prolonged attacks productive of severe 
economic inadaptability.  Diagnostic Code 8100 makes clear 
that a 50 percent evaluation requires evidence of, among 
other conditions, severe economic inadaptability.  The Board 
acknowledges that the veteran experiences frequent headaches, 
some of which might be described as completely prostrating.  
But, there is no evidence of record to show that the 
veteran's mixed headaches have resulted in severe economic 
inadaptability.

The veteran has indicated numerous times during the pendency 
of this appeal that she completed FMLA "packets" which 
purportedly provided appropriate medical documentation to 
ensure that the veteran would not lose her job because of the 
missed time due to the mixed headaches.  She was requested to 
submit copies of these "packets" and a statement from her 
employer.  See Board Remand Order and RO letter of May 2008.  
To date, the veteran has not submitted any such evidence.  
The only other FMLA evidence of record indicates that she was 
incapacitated for one to three days two to three times per 
year.  

Other evidence associated with the veteran's claims file 
showed that she had an excused absence from work for a two-
day period in July 2003 for an unknown reason and that she 
was questioned by her employer in November 2006 regarding her 
excessive absences from work.  It is unclear from the 
evidence of record, however, whether these absences were 
caused by the veteran's service-connected headache disability 
or other circumstances.  A VA treatment note dated November 
2006, for example, suggested that the veteran's absences were 
related to family relationship issues, rather than her 
service-connected headaches.

Even if the Board assumes that the veteran's absences from 
work were related to her service-connected mixed headache 
disability, the Board finds no evidence of record 
demonstrating severe economic inadaptability.  On the 
contrary, the veteran stated at the time of the June 2008 VA 
C&P examination that she can "generally work through the 
headaches on her job as a mail carrier."  It was noted in 
the examination report that the severity of the veteran's 
headaches was reduced by wearing glasses in order to magnify 
the letters she delivered.  Furthermore, the veteran also 
indicated that she would occasionally pull over once a week 
for a period of 30 to 40 minutes while on her mail route.  
This time afforded the veteran 
the opportunity to calm down and reduce the severity of her 
headaches while on the job.  The veteran also reduced the 
amount of her caffeine intake.  Given this evidence, the 
Board finds that the veteran is not entitled to an evaluation 
of 50 percent because there is no probative medical evidence 
of record to show that her service-connected mixed headaches 
were productive of severe economic inadaptability.

Accordingly, the veteran is entitled to an evaluation of 30 
percent for the entire period covered by this appeal, but not 
higher, for her mixed headaches.

II.  Irritable Bowel Syndrome

The veteran was originally granted service connection for IBS 
in a rating decision dated June 1996.  The RO evaluated the 
veteran's IBS under 38 C.F.R. § 4.114, Diagnostic Code 7319.  
The RO evaluated the veteran's IBS as a non-compensable 
disability, effective December 30, 1995.  The December 2003 
rating decision on appeal continued the veteran's non-
compensable disability evaluation.

Diagnostic Code 7319 assigns a 10 percent evaluation for 
irritable colon syndrome (spastic colitis, mucous colitis, 
etc.) that is moderate with frequent episodes of bowel 
disturbance with abdominal distress.  A 30 percent evaluation 
is assigned for irritable colon syndrome (spastic colitis, 
mucous colitis, etc.) that is severe with diarrhea or 
alternating diarrhea and constipation with more or less 
constant abdominal distress.

The veteran was afforded a VA contract Compensation and 
Pension (C&P) Examination in March 2003 in conjunction with 
the current claim.  The veteran noted the onset of her 
irritable colon syndrome to be 1990.  The veteran reported 
bloating, chronic constipation, weight gain, nausea, 
abdominal pain and pressure, vomiting, diarrhea, and an 
inability to have a bowel movement for five to six days.  The 
veteran purportedly exercised, used stool softeners, and ate 
bran supplements.  

The veteran further stated that these symptoms occurred two 
to three times per month and lasted for approximately three 
to five days or more.  The veteran indicated difficulty 
walking, standing, working, or taking deep breaths during 
these episodes.  The veteran estimated that she missed 
approximately eight days of work in the past year due to this 
condition.  The examiner diagnosed the veteran as having 
irritable colon syndrome.

In an April 2004 VA gastrointestinal consultation, the 
veteran reported a long history of intermittent constipation, 
occasional diarrhea, and severe reflux.  The veteran 
indicated that she drank large amounts of caffeine, ate 
peppermint, and occasionally ate large meals before going to 
bed.  The veteran denied any weight loss, bright red blood 
per rectum, or melena.  The examiner diagnosed the veteran as 
having constipation, IBS, and gastroesophageal reflux disease 
(GERD).  The examiner also encouraged the veteran to make 
lifestyle modifications at that time.  A December 2004 VA 
follow-up note found the veteran to have intermittent periods 
of constipation lasting for approximately two to three days.  
According to the veteran, the proposed lifestyle 
modifications were ineffective.

The veteran sought additional VA care in April 2005 for 
abdominal pain.  A colonoscopy administered at that time was 
interpreted to be within normal limits.  In August 2005, the 
veteran was seen complaining of intermittent symptoms of 
diarrhea alternating with constipation and abdominal cramping 
for several years.  Dicyclomine was prescribed.  

The veteran was treated at the VA mental health clinic in 
November 2006.  The veteran indicated at that time that her 
supervisor "spoke to her" about her absences from work.  
The content of the clinic note suggested that the veteran's 
absences were related to family relationship issues, and 
there were no references to the veteran's service-connected 
IBS disability included in this note. 

The veteran testified before the undersigned VLJ in February 
2008.  The veteran testified that she experienced 
intermittent bouts of constipation and diarrhea, and that she 
might go three to seven days without having a bowel movement.  
According to the veteran, stress aggravated her IBS.  The 
veteran also testified that she had symptoms of IBS, 
including nausea, three to four months during the past year.  
The veteran reported difficulty working and walking during 
such episodes.

The veteran was afforded another VA C&P examination in June 
2008.  The examiner reviewed the veteran's claims file.  The 
veteran reported subjective symptoms of nausea, weight gain, 
bloating, and constipation at the time of the examination.  
The veteran stated that she experienced 10-day episodes of 
constipation approximately every six to eight weeks followed 
by a day of diarrhea.  Thereafter, she had bowel movements 
five to six times per day for an unspecified period of time.  
The veteran had difficulty standing and walking during these 
times due to pain and she also indicated that she experienced 
abdominal discomfort.  The veteran indicated that she missed 
two to three days of work per month due to her service-
connected IBS.  The veteran denied taking any medication for 
her gastrointestinal disability, but had in the past 
attempted to increase her fiber intake.  The impression was 
IBS.

Given the evidence of record, the Board finds that the 
preponderance of the evidence supports an evaluation of 10 
percent for the veteran's IBS for the entire period of time 
covered by this appeal.  As noted above, a 10 percent 
evaluation is assigned for irritable colon syndrome (spastic 
colitis, mucous colitis, etc.) that is moderate with frequent 
episodes of bowel disturbance with abdominal distress.  The 
June 2008 VA examination report indicated that the veteran 
experienced episodes of constipation for a period of 10 days 
every six to eight weeks and were characterized by subjective 
symptoms of abdominal discomfort, bloating, occasional 
nausea, diarrhea, and weight gain.  Based on the evidence of 
record and the veteran's testimony, the Board finds that the 
veteran's symptoms more nearly approximate the criteria for 
an evaluation of 10 percent.

On the other hand, the Board concludes that the evidence of 
record does not support an evaluation of 30 percent in this 
case.  A 30 percent evaluation is warranted for  irritable 
colon syndrome that is severe with diarrhea or alternating 
diarrhea and constipation with more or less constant 
abdominal distress.  Although the evidence of record reflects 
that the veteran experiences alternating symptoms of diarrhea 
and constipation, the evidence of record does not describe 
the veteran's symptoms as "severe," nor does it show that 
the veteran has more or less constant abdominal distress.  
Rather, the veteran pointed out during the June 2008 VA C&P 
examination that her abdominal distress was linked to her 10-
day episodes of constipation which occurred approximately 
every six to eight weeks.

Given this evidence, the Board finds that the veteran is not 
entitled to an evaluation of 30 percent because there is no 
probative medical evidence of record to show that her 
service-connected IBS was productive of severe diarrhea or 
alternating diarrhea and constipation with more or less 
constant abdominal distress.  Accordingly, the veteran is 
entitled to an evaluation of 10 percent for the entire period 
covered by this appeal, but not higher, for her IBS.

The Board is aware that the veteran stated in March 2003, 
February 2008, and June 2008 that she missed work anywhere 
from once every two to three months to three times to four 
times per week as a result of her service-connected 
disabilities.  However, the FMLA evidence of record as noted 
above references her being incapacitated for one to three 
days two to three times per year.  

Furthermore, the Board acknowledges that the veteran had an 
excused absence from work for a two-day period in July 2003 
for an unknown reason and that she was questioned by her 
employer in November 2006 regarding her excessive absences 
from work.  But, there is no evidence of record linking these 
absences to her service-connected disabilities at issue here.  
As such, the Board finds that there is no evidence that the 
manifestations of the veteran's service-connected 
disabilities are unusual or exceptional to demonstrate that 
the rating schedule is inadequate for determining the proper 
level of disability.  Therefore, referral by the RO to the 
Chief Benefits Director of VA's Compensation and Pension 
Service, under 38 C.F.R. § 3.321, is not warranted.  See 
Bagwell v. Brown, 9 Vet. App. 337, 338-39 (1996); see also 
Thun v. Peake, 22 Vet. App. 111 (2008).
  
In reaching these conclusions, the Board has considered the 
applicability of the benefit-of-the-doubt doctrine.  38 
U.S.C.A. 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 
Vet. App. 49 (1991); Alemany v. Brown, 9 Vet. App. 518 
(1996).  




Duty to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), the United States Department of Veterans Affairs (VA) 
has a duty to notify and assist veterans in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2007); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2007).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
veteran and her representative, if any, of any information, 
and any medical or lay evidence, that is necessary to 
substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. 
§ 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  
Proper notice from VA must inform the veteran of any 
information and evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; 
and (3) that the veteran is expected to provide.  This notice 
must be provided prior to an initial unfavorable decision on 
a claim by the agency of original jurisdiction (AOJ).  
Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); 
Pelegrini v. Principi, 18 Vet. App. 112 (2004). 

For an increased-compensation claim, section § 5103(a) 
requires, at a minimum, that the Secretary notify the veteran 
that, to substantiate a claim, the veteran must provide, or 
ask the Secretary to obtain, medical or lay evidence 
demonstrating a worsening or increase in severity of the 
disability and the effect that worsening has on the veteran's 
employment and daily life.  Vazquez-Flores v. Peake, 22. Vet. 
App. 37 (2008).  Further, if the Diagnostic Code under which 
the veteran is rated contains criteria necessary for 
entitlement to a higher disability rating that would not be 
satisfied by the veteran demonstrating a noticeable worsening 
or increase in severity of the disability and the effect that 
worsening has on the veteran's employment and daily life 
(such as a specific measurement or test result), the 
Secretary must provide at least general notice of that 
requirement to the veteran.  Additionally, the veteran must 
be notified that, should an increase in disability be found, 
a disability rating will be determined by applying relevant 
Diagnostic Codes, which typically provide for a range in 
severity of a particular disability from non-compensable to 
as much as 100 percent (depending on the disability 
involved), based on the nature of the symptoms of the 
condition for which disability compensation is being sought, 
their severity and duration, and their impact upon employment 
and daily life.  As with proper notice for an initial 
disability rating and consistent with the statutory and 
regulatory history, the notice must also provide examples of 
the types of medical and lay evidence that the veteran may 
submit (or ask the Secretary to obtain) that are relevant to 
establishing entitlement to increased compensation e.g., 
competent lay statements describing symptoms, medical and 
hospitalization records, medical statements, employer 
statements, job application rejections, and any other 
evidence showing an increase in the disability or exceptional 
circumstances relating to the disability.  Vazquez-Flores, 22 
Vet. App. at 43-4.

The Board further observes that during the pendency of this 
appeal, on March 3, 2006, the Court issued a decision in the 
consolidated appeal of Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006), which held that the VCAA notice requirements 
of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to 
all five elements of a service connection claim.  Those five 
elements include: 1) veteran status; 2) existence of a 
disability; (3) a connection between the veteran's service 
and the disability; 4) degree of disability; and 5) effective 
date of the disability.

Here, the duty to notify was not satisfied prior to the 
initial unfavorable decision on the claim by the AOJ.  Under 
such circumstances, VA's duty to notify may not be 
"satisfied by various post-decisional communications from 
which a claimant might have been able to infer what evidence 
the VA found lacking in the claimant's presentation."  
Rather, such notice errors may instead be cured by issuance 
of a fully compliant notice, followed by readjudication of 
the claim.  See Mayfield v. Nicholson, 444 F.3d 1328 (Fed. 
Cir. 2006) (where notice was not provided prior to the AOJ's 
initial adjudication, this timing problem can be cured by the 
Board remanding for the issuance of a VCAA notice followed by 
readjudication of the claim by the AOJ); see also Prickett v. 
Nicholson, 20 Vet. App. 370, 376 (2006) (the issuance of a 
fully compliant VCAA notification followed by readjudication 
of the claim, such as an statement of the case or 
supplemental statement of the case, is sufficient to cure a 
timing defect).  
     
In February 2003, the veteran was provided VCAA notice prior 
to the initial unfavorable decision on the claim by the AOJ 
that informed her to submit evidence showing that her 
service-connected disabilities increased in severity.  The 
veteran received additional notice pursuant to the Court's 
decisions in Dingess/Hartman and Vazquez-Flores following the 
initial unfavorable decision on the claim by the AOJ.  In May 
2008, the veteran was advised to submit evidence showing that 
her service-connected disabilities increased in severity.  In 
particular, the veteran was informed to submit information 
about ongoing treatment records, including VA or other 
federal or treatment records, recent Social Security 
determinations, statements from employers regarding job 
performance, lost time, or other information regarding how 
the veteran's disabilities affected her ability to work, and 
statements from other individuals who witnessed how the 
veteran's disability symptoms affected her.

The veteran was also provided with notice in May 2008 of the 
type of evidence necessary to establish a disability rating 
and an effective date for the disability on appeal.  The 
veteran was notified that she could submit evidence of the 
severity of the service-connected disabilities and the impact 
on her employment and activities of daily living.  The 
veteran was also notified that specific test or measurement 
results would be considered when assigning a disability 
rating.  Although the May 2008 notice letter was not sent 
before the initial AOJ decision in this matter, the Board 
finds that this error was not prejudicial to the veteran 
because the actions taken by VA after providing the notice 
have essentially cured the error in the timing of notice.  
Not only has the veteran been afforded a meaningful 
opportunity to participate effectively in the processing of 
her claim and given ample time to respond, but the AOJ also 
readjudicated the case by way of a supplemental statement of 
the case issued in July 2008 after the notice was provided.  
For these reasons, it is not prejudicial to the veteran for 
the Board to proceed to finally decide this appeal as the 
timing error did not affect the essential fairness of the 
adjudication.  
   
The Board also finds that all of the relevant facts have been 
properly developed, and that all available evidence necessary 
for an equitable resolution of the issues has been obtained.  
The veteran's service treatment records have been obtained.  
The veteran's post-service treatment records have been 
obtained.  The veteran was afforded multiple VA examinations 
in this case.

For the foregoing reasons, the Board concludes that all 
reasonable efforts were made by VA to obtain evidence 
necessary to substantiate the veteran's claims.  Therefore, 
no further assistance to the veteran with the development of 
the evidence is required.


	(CONTINUED ON NEXT PAGE)





ORDER

An evaluation of 30 percent for mixed headaches is granted 
for the entire period of time covered by this appeal, subject 
to the law and regulations governing the payment of monetary 
benefits.

An evaluation of 10 percent for irritable bowel syndrome is 
granted for the entire period of time covered by this appeal, 
subject to the law and regulations governing the payment of 
monetary benefits.


____________________________________________
S.S. TOTH
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


